DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II, drawn to a clip, in the reply filed on 6/28/2022 is acknowledged.

Claim Objections
Claims 26 and 33 are objected to because of the following informalities:  
Regarding claim 26, the limitation “a distal end portion of the band clip,” appears to be intended as  “the distal end portion of the band clip.”  
Regarding claim 33, the limitation “a clip portion removably attached to a collar,” appears to be intended as “a clip foot portion removably attached to a collar.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26, 31 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 26, the limitation “a distal end portion of the band clip has a width greater than 100 µm,” does not appear to have adequate support in the originally filed disclosure. Specifically, the disclosure recites “[c]ontact head 135 of a band clip (e.g., band clip 140) may be a ribbon or band having dimensions that are considerably greater than 100 microns (e.g., 1000 microns or greater),” (see [0035]) which would not be understood to support a range beginning at 100 µm.
Regarding claim 31, the limitation “wherein the furcated clip further comprises another stem forming a band clip, the band clip having a distal contact head configured to contact, and establish electrical connectivity with, a bond pad that is greater than 100 microns in size,” does not appear to have adequate support in the originally filed disclosure. Specifically, the disclosure recites “[c]ontact head 135 of a band clip (e.g., band clip 140) may be a ribbon or band having dimensions that are considerably greater than 100 microns (e.g., 1000 microns or greater),” (see [0035]) which would not be understood to support a range beginning at 100 µm. Further, the dimension is recited as a feature of the contact head and not a feature of the bond pad.
Regarding claim 32, the limitation “wherein the distal contact head has a width greater than 100 microns in size,” does not appear to have adequate support in the originally filed disclosure. Specifically, the disclosure recites “[c]ontact head 135 of a band clip (e.g., band clip 140) may be a ribbon or band having dimensions that are considerably greater than 100 microns (e.g., 1000 microns or greater),” (see [0035]) which would not be understood to support a range beginning at 100 µm.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 29 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 29, the limitation “wherein the distal needle-like tip is attached to the bond pad and the stem foot portion is attached to a leadframe post using at least one of: a solder bump, a preform solder, a solder paste, an adhesive paste, a sintering bond, or a fusion bond,” is unclear as to how it is related to preamble of “a furcated clip,” and the “configured to…” limitations of claim 27. Specifically, claim 27 is understood to be drawn to a clip, and while modified by intended use/functional language, does not require a semiconductor device having a bond pad or leadframe post. The limitations of claim 29 however, appear to positively recite the features of a semiconductor device, however the claim remains drawn to a clip and not a semiconductor device. For examination purposes the limitations are interpreted as being configured to be attached.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-10, 12-14, 21-22, 24, 27-29, and 31-33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Birglechener et al. (US 3,967,366; herein “Birglechner”)
Regarding claim 9, Birglechener discloses in Fig. 1 and related text a furcated clip comprising: 
a removable collar (2); and 
an arrangement of stems (3 and 6), each of the stems being configured for contacting a bond pad of a semiconductor die and connecting the bond pad to leadframe post of a leadframe structure, the arrangement of stems being attached to the removable collar (see col. 3 lines 36-39).  
Note that although shown by the prior art, the limitations “a removable collar” and “configured for contacting a bond pad of a semiconductor die and connecting the bond pad to leadframe post of a leadframe structure” are directed to a method of using the device. Since the device of Birglechener has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 10, Birglechener further discloses 
wherein a stem is made of a ribbon-like metal or metal alloy structure (e.g. copper, see col. 3 line 35) and includes: 
a needle-like tip (tips of 3/6) for contacting the bond pad of the semiconductor die; and 
a stem foot portion configured to be attached to a leadframe post of the leadframe structure.  
Note that although shown by the prior art, the limitations “for contacting the bond pad of the semiconductor die” and “configured to be attached to a leadframe post of the leadframe structure” are directed to a method of using the device. Since the device of Birglechener has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 12, Birglechener further discloses wherein the stem (3/6) includes a clip foot portion (portion of 3/6 attached to 2) and is attached to the removable collar by attachment of the clip foot portion to the removable collar.  
Regarding claim 13, Birglechener further discloses wherein the removable collar (2) and the stems (3/6) are made of metal or a metal alloy (e.g. copper, see col. 3 line 35).  
Regarding claim 14, Birglechener further discloses wherein the arrangement of stems (3/6) extends in three dimensions (see Fig. 1; see also Fig. 3).  
Regarding claim 21, Birglechener further discloses wherein the removable collar (2) is a ring-shaped structure (see Fig. 1).  
Regarding claim 22, Birglechener further discloses wherein the removable collar (2) is a rectangular ring- shaped structure (see Fig. 1).  
Regarding claim 24, Birglechener further discloses wherein the arrangement of stems (3/6) includes at least a stem forming a band clip at a distal end of the stem (e.g. a clip having a thin flat strip of some material, see Fig. 1).  
Regarding claim 27, Birglechener discloses in Fig. 1 and related text a furcated clip comprising:
at least one stem (3 and 6) having a stem foot portion (portion of 3/6 connect to 2) configured to be bonded to a leadframe post of a leadframe structure; and 
a distal needle-like tip (tip of 3/6) configured to contact and establish electrical connectivity between the leadframe post and a bond pad on a semiconductor die (see col. 3 lines 36-39).  
Note that although shown by the prior art, the limitations “configured to be bonded to a leadframe post of a leadframe structure” and “configured to contact and establish electrical connectivity between the leadframe post and a bond pad on a semiconductor die” are directed to a method of using the device. Since the device of Birglechener has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 28, Birglechener further discloses wherein the at least one stem is made of a ribbon- like metal, or metal alloy structure (e.g. copper, see col. 3 line 35).  
Regarding claim 29, Birglechener further discloses wherein the distal needle-like tip (tip of 3/6) is attached to the bond pad and the stem foot portion (portion of 3/6 attached to 2) is attached to a leadframe post using at least one of: a solder bump, a preform solder, a solder paste, an adhesive paste, a sintering bond, or a fusion bond (see claim 8 at least).  
Note that although shown by the prior art, the limitations “attached to the bond pad,” and “attached to a leadframe post using at least one of: a solder bump, a preform solder, a solder paste, an adhesive paste, a sintering bond, or a fusion bond,” are directed to a method of using the device. Since the device of Birglechener has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 31, Birglechener further discloses wherein the furcated clip further comprises another stem (3/6) forming a band clip (e.g. a clip having a thin flat strip of some material, see Fig. 1), the band clip having a distal contact head configured to contact, and establish electrical connectivity with, a bond pad that is greater than 100 microns in size (see col. 4 line 49).  
Note that although shown by the prior art, the limitation “configured to contact, and establish electrical connectivity with, a bond pad that is greater than 100 microns in size” is directed to a method of using the device. Since the device of Birglechener has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 32, Birglechener further discloses wherein the distal contact head has a width greater than 100 microns in size (see col. 4 line 49).  
Regarding claim 33, Birglechener further discloses wherein the at least one stem (3/6) further comprises a clip portion removably attached to a collar (e.g. the portion attached to 2).
Note that although shown by the prior art, the limitation “removably attached” is directed to a method of using the device. Since the device of Birglechener has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 11, 23-26 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Birglechener, as applied to claims 9, 10, and 27 above, and in view of Carney et al. (US 2006/0055011; herein “Carney”).
Regarding claim 11, Birglechener further discloses wherein the needle-like tip (tip of 3/6) includes a contact head configured to contact, and establish electrical connectivity with, the bond pad on the semiconductor die, but does not explicitly disclose a micro- contact head.  
In the same field of endeavor, Carney teaches in Fig. 3-4 and related text a stem for contacting a bond pad of a semiconductor die having a needle-like tip (tip of 140 connected to 150) including a micro-contact head (see [0019]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Birglechener by having a micro-contact head, as taught by Carney, in order to provide contacts to of various sizes appropriate for different bond pads of semiconductor devices and to provide a device having a small footprint, high current and thermal dissipation capability and high reliability at low cost (see Carney [0010] at least).
Note that although shown by the prior art, the limitation “configured to contact, and establish electrical connectivity with, the bond pad on the semiconductor die” is directed to a method of using the device. Since the device of Birglechener and Carney has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 23, Birglechener further discloses wherein a stem (3/6) includes a needle-like tip (tip of 3/6) for contacting the bond pad of the semiconductor die, the needle-like tip forming a contact head, but does not explicitly disclose a micrometer-sized contact head.  
Carney teaches the remaining limitation in substantially the same manner and for the same reasons as applied to claim 11 above.
Note that although shown by the prior art, the limitation “for contacting the bond pad of the semiconductor die” is directed to a method of using the device. Since the device of Birglechener and Carney has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claims 24 (alternate interpretation) and 25, Birglechener does not explicitly disclose 
wherein the arrangement of stems includes at least a stem forming a band clip at a distal end of the stem;
wherein a distal end portion of the band clip has a larger contact area for contacting a bond pad of a semiconductor die than a contact area of a needle-like tip forming a micrometer-sized contact head.  
In the same field of endeavor, Carney teaches in Fig. 3-4 and related text an arrangement of stems
wherein the arrangement of stems includes at least a stem forming a band clip (170, see [0017]) at a distal end of the stem;
wherein a distal end portion of the band clip has a larger contact area for contacting a bond pad of a semiconductor die than a contact area of a needle-like (tip of 140, see [0018]) tip forming a micrometer-sized contact head (see [0019]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Birglechener by having the arrangement of stems includes at least a stem forming a band clip at a distal end of the stem, a distal end portion of the band clip has a larger contact area for contacting a bond pad of a semiconductor die than a contact area of a needle-like tip forming a micrometer-sized contact head, as taught by Carney, in order to provide contacts to of various sizes appropriate for different bond pads of semiconductor devices and to provide a device having a small footprint, high current and thermal dissipation capability and high reliability at low cost (see Carney [0010] at least).
Note that although shown by the prior art, the limitation “for contacting a bond pad of a semiconductor die” is directed to a method of using the device. Since the device of Birglechener and Carney has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.
Regarding claim 26, the combined device shows wherein a distal end portion of the band clip (170) has a width greater than 100 µm (see [0017]). 
Regarding claim 30, Birglechener further discloses wherein the distal needle-like tip includes a contact head configured to contact, and establish electrical connectivity with, a bond pad that is smaller than 100 microns in size, but does not disclose a micrometer-sized contact head configured to contact, and establish electrical connectivity with, a bond pad that is smaller than 100 microns in size.  
Carney teaches the remaining limitation in substantially the same manner and for the same reasons as applied to claim 11 above.
Note that although shown by the prior art, the limitation “configured to contact, and establish electrical connectivity with, a bond pad that is smaller than 100 microns in size” is directed to a method of using the device. Since the device of Birglechener and Carney has all of the structural limitations of the claimed invention the device is capable of being operated in the manner claimed by the applicant. A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). Additionally, while features of an apparatus may be recited either structurally or functionally, claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431- 32 (Fed. Cir. 1997); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); MPEP 2114.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Helda (US 4,028,722) is cited for showing a furcated clip (see Fig. 4 and related text).
Helda (US 3,698,073) is cited for showing a furcated clip (see Fig. 4 and related text).
Lopez et al. (US 9,935,041) is cited for showing a furcated clip (see Fig. 2A and related text).
Mangrum et al. (US 2017/0309554) is cited for showing a furcated clip (see Fig. 1 and related text).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/20/2022